DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nagarajan (US PGPUB # 2019/0056886 A1) in view of Lin (US PGPUB # 2010/0070688 A1), Navon (US PGPUB # 2020/0409856 A1), and Radke (US PGPUB # 2014/0281177 A1).

With respect to claim 1, the Nagarajan reference teaches a storage device comprising: 
a nonvolatile memory device including a first area, a second area, and a third area; (see fig. 2, SSLC, DSLC, and XLC; and paragraph 33-34)  
a controller (see fig. 1, memory controller 102) configured to: 
move second data between the first area, the second area, and the third area. (paragraph 33, where the data block will migrate from the SSLC region 111 to the DSLC/XLC region 110 under control of the storage device 101)
However, the Nagarajan reference does not explicitly teach to receive a write command and first data from a host device, to preferentially write the first data in the first area or the second area rather than the third area when the first data is associated with a turbo write; and write the first data in the first area, the second area, or the third area when the first data is associated with a normal write; set a policy in response to receiving a first policy information, move second data between the first area, the second area, and the third area based on the policy; (emphasis added) change the policy in response to receiving a second policy information from the host device; and wherein at least one of the first area and the second area is used as a single level cell area, and 
The Lin reference teaches it is conventional to receive a write command and first data from a host device, to preferentially write the first data in the first area or the second area rather than the third area when the first data is associated with a turbo write; and write the first data in the first area, the second area, or the third area when the first data is associated with a normal write. (paragraph 9, where the controller receives data to be written to the MLC flash memory from the host, determines whether the data is important data, writes the data to the strong pages of the first blocks of the turbo area when the data is important data, and writes the data to the pages of the second blocks of the normal area when the data is not important data) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Nagarajan reference to have wherein to receive a write command and first data from a host device, to preferentially write the first data in the first area or the second area rather than the third area when the first data is associated with a turbo write; and write the first data in the first area, the second area, or the third area when the first data is associated with a normal write, as taught by the Lin reference.
The suggestion/motivation for doing so would have been to increase the data access speed for accessing data stored in the turbo area.  (Lin, paragraph 26)
 the combination of the Nagarajan and Lin references does not explicitly teach to set a policy in response to receiving a first policy information, move second data between the first area, the second area, and the third area based on the policy; (emphasis added) change the policy in response to receiving a second policy information from the host device; and wherein at least one of the first area and the second area is used as a single level cell area, and the third area is used as a two or more level cell area, and wherein the controller is further configured to move the second data from the two or more level cell area to the single level cell area, the second data being invalidated in the two or more level cell area.
The Navon reference teaches it is conventional to:
set a policy in response to receiving a first policy information, (paragraph 80, where the weighting parameter is provided by the host. A weighting parameter is but one example of a tuning parameter that a host may define as part of a storage command (e.g., read command or write command or maintenance command) in order to modify a cache eviction policy. A host may use a tuning parameter to adjust a cache eviction policy when a storage command is sent to the storage device 802 to change performance characteristics [i.e. the initial tuning parameter is used to control the policy])
move second data between the first area, the second area, and the third area based on the policy; (paragraph 80, where a host may use a tuning parameter to adjust a cache eviction policy [i.e. movement of data from the cache to another memory/storage] when a storage command is sent to the storage device 802 to change performance characteristics)

It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Nagarajan and Lin references to have wherein to set a policy in response to receiving a first policy information; move second data between the first area, the second area, and the third area based on the policy; (emphasis added) and change the policy in response to receiving a second policy information from the host device, as taught by the Navon reference.
The suggestion/motivation for doing so would have been to adjust a cache eviction policy when a storage command is sent to the storage device to change performance characteristics.  (Navon, paragraph 80)
However, the combination of the Nagarajan, Lin, and Navon references does not explicitly teach wherein at least one of the first area and the second area is used as a single level cell area, and the third area is used as a two or more level cell area, and wherein the controller is further configured to move the second data from the two or 
The Radke reference teaches it is conventional to have wherein at least one of the first area and the second area is used as a single level cell area, and the third area is used as a two or more level cell area, and wherein the controller is further configured to move the second data from the two or more level cell area to the single level cell area, the second data being invalidated in the two or more level cell area. (paragraph 26, where the controller also tracks and maintains (e.g., updates) 208/216 the usage table data for LBAs of the memory device during operation. If the usage of an LBA currently assigned to MLC memory exceeds some threshold value 210, the controller will attempt to move the data associated with the LBA (and reassign the LBA to the location in) to SLC memory 212)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Nagarajan, Lin, and Navon to have wherein at least one of the first area and the second area is used as a single level cell area, and the third area is used as a two or more level cell area, and wherein the controller is further configured to move the second data from the two or more level cell area to the single level cell area, the second data being invalidated in the two or more level cell area, as taught by the Radke reference.
The suggestion/motivation for doing so would have been to store data that is frequently updated in SLC memory and store data that is updated less frequently in MLC memory.  (Radke, paragraph 18) 


With respect to claim 2, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 1, wherein the controller is further configured to generate a first mapping table for managing a logical address corresponding to data stored in the first area and a second mapping table for managing a logical address corresponding to data stored in the second area.  (Nagarajan, paragraph 14, where a namespace is a list of logical block addresses in an NMVe device that permits mapping of addresses of memory within the logical block to physical locations within the device. NVMe commands permit the SSD controller 102 to access locations within the logical block)

With respect to claim 3, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 2, wherein the controller is further configured to: add a first logical address corresponding to third data to the first mapping table when the third data is written in the first area; and add a second logical address corresponding to fourth data to the second mapping table when the fourth data is written in the second area. (Nagarajan, paragraph 14, where a namespace is a list of logical block addresses in an NMVe device that permits mapping of addresses of memory within the logical block to physical locations within the device. NVMe commands permit the SSD controller 102 to access locations within the logical block)

With respect to claim 4, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 2, wherein the controller is further configured to manage a read hit count, a write time, a stream identifier, and a chunk size with regard to each of logical addresses of the first and second mapping tables. (Nagarajan, paragraph 14, where these caching mechanisms may also utilize a count of the frequency of times a block has been accessed over a prior period of time to select the block to evict. All of these mechanisms are attempting to remove the block of data that is likely to not be accessed in the immediate future)

With respect to claim 5, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 4, wherein the controller is further configured to: select priority data based on at least one of the read hit count, the write time, the stream identifier, and the chunk size; and preferentially move the selected priority data. (Nagarajan, paragraph 14, where these caching mechanisms may also utilize a count of the frequency of times a block has been accessed over a prior period of time to select the block to evict. All of these mechanisms are attempting to remove the block of data that is likely to not be accessed in the immediate future)

With respect to claim 6, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 1, wherein the controller is further configured to move third data based on the policy, regardless of an additional command from the host device. (Nagarajan, paragraph 14, where these caching mechanisms may 

With respect to claim 7, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 6, wherein the controller is further configured to move the third data from the first area or the second area to the third area, when a free capacity of the first area or the second area is smaller than or equal to a reference value. (Nagarajan, paragraph 28, where as a file cache, host software 103 sees this data as files, stores the files into the SSD using the first data path 105 into the SSLC 111, but promotes and evicts the data in blocks [i.e. when full or over capacity] so it can cache smaller blocks of larger files. Both of the block-cache and the file-cache objects may simultaneously reside in the HMC region of the dynamic SLC (DSLC) buffer region 113 as controlled by the device driver 104 of host software 103)

With respect to claim 8, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 6, wherein the controller is further configured to move the third data to the first area, when a read hit count associated with the second data of the second area or the third area is greater than or equal to a reference value. (Nagarajan, paragraph 14, where these caching mechanisms may also utilize a count of the frequency of times a block has been accessed over a prior period 

With respect to claim 9, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 6, wherein the controller is further configured to move the third data to the second area or the third area, when a read hit count associated with the second data of the first area is smaller than or equal to a reference value. (Nagarajan, paragraph 14, where these caching mechanisms may also utilize a count of the frequency of times a block has been accessed over a prior period of time to select the block to evict [and vice versa to promote as another block is replacing it] ; paragraph 28, where as a file cache, host software 103 sees this data as files, stores the files into the SSD using the first data path 105 into the SSLC 111, but promotes and evicts the data in blocks so it can cache smaller blocks of larger files)

With respect to claim 10, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 1, wherein the controller is further configured to inform the host of a location of an area, in which third data is written, to the third area, after the third data is moved from the first area or the second area to the third area. (Nagarajan, paragraph 14, where a namespace is a list of logical block addresses in an NMVe device that permits mapping of addresses of memory within the 

With respect to claim 12, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 1, wherein, when a move command for moving third data is provided from the host device, the controller is further configured to transfer a message to the host device in response to the move command after the move of the third data has completed or to move the third data after transferring the message, based on the policy. (Nagarajan, paragraph 14, where these caching mechanisms may also utilize a count of the frequency of times a block has been accessed over a prior period of time to select the block to evict [and vice versa to promote as another block is replacing it]; paragraph 28, where as a file cache, host software 103 sees this data as files, stores the files into the SSD using the first data path 105 into the SSLC 111, but promotes and evicts the data in blocks so it can cache smaller blocks of larger files)

With respect to claim 13, the combination of Nagarajan, Lin, Navon, and Radke references teaches the storage device of claim 1, wherein, when a move command for moving third data of a source area to a destination area is provided from the host device, the controller is further configured to evict fourth data of the destination area and to move the third data of the source area to the destination area, when a free capacity of the destination area is smaller than a size of the source area. (paragraph 28, where as a file cache, host software 103 sees this data as files, stores the files into the SSD using the first data path 105 into the SSLC 111, but promotes and evicts the data in 

Claims 14-16 are the storage device implementation of claims 1-10 and 12-13, and rejected under the same rationale as above.  The Examiner notes the Nagarajan reference discusses pinning data in paragraphs 27, 34, and 38 and other sections, and thus teaches a pinned area and non-pinned area as claimed.  

Claims 17-20 are the operating method of a storage device implementation of claims 1-10 and 12-13, and rejected under the same rationale as above.  The Examiner notes the Nagarajan reference discusses adjusting the capacity of the regions and disabling certain regions and automatic migration within the storage device as shown in paragraphs 20-25.   

   2.   ALLOWABLE SUBJECT MATTER
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record does not teach or rendered obvious the limitation above, particularly in combination with the other limitations within the claims.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 8-11 of the remarks dated 9/7/21) and amendments with respect to claims 1-10 and 12-20 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagarajan, Lin, Navon, and Radke references to teach the newly amended claim language as shown and further clarified in the rejections above. Particularly, the Examiner notes the Radke reference has been included to teach the newly added limitation of “wherein at least one of the first area and the second area is used as a single level cell area, and the third area is used as a two or more level cell area, and wherein the controller is further configured to move the second data from the two or more level cell area to the single level cell area, the second data being invalidated in the two or more level cell area” as shown in the rejections above.

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include: 
Antonopoulos (US 20090043831 A1), which teaches a method and apparatus for dynamically distributing data to an appropriate storage device based on the significance of the data. In one embodiment the method determines the significance of a data file using the format of the data file. The method also includes identifying a storage device and memory location of the storage device to write the data. In a software implementation, a computer system employs a filter driver and/or a device driver to identify and store data files. In another embodiment, a storage controller includes a state machine that initiates and executes firmware to determine the data file format and also the storage device location; and
Wu (US 10854290), which teaches a technique manages data in a flash memory drive which includes single-level cell (SLC) flash memory and multi-level cell (MLC) flash memory. The technique involves performing, within the flash memory drive, data placement operations on data which has been written to the flash memory drive. The technique further involves, based on the data placement operations, storing hot data in the SLC flash memory. The technique further involves, based on the data placement operations, storing cold data in the MLC flash memory, the hot data being accessed more frequently than the cold data. Such hot data and cold data can be distinguished based on access frequency. 

5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claim 11 would be allowable as noted above.
        a(2)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137